The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Jagenstedt et al., US 2015/0373906 A1 teaches a robotic work tool (100)
for use with at least one guiding wire (250; 260) adapted to conduct electric current to generate a
magnetic field around the guiding wire. The robotic work tool has a sensing system (510) adapted to
detect a strength of the magnetic field, a steering system (540), a controller (530) configured to control
the steering system in response to output from the sensing system by means of a feedback control loop
(532) so as to cause movement of the robotic work tool along the guiding wire. The controller is
configured to determine a measure indicative of a distance between the robotic work tool and the
guiding wire, and adjust at least one parameter of the feedback control loop in response to the
determined distance measure.
Regarding independent claim 1, Jagenstedt taken either independently or in combination with the prior art of record fails to teach or render obvious determine a received signal quality level; and determine if the received signal quality level has changed, and in response thereto adapt the set amplitude level thereby adapting the distance at which the robotic lawnmower is following the cable according to the received signal quality level determined in conjunction with the other claim limitations.  
Regarding independent claim 16, Jagenstedt taken either independently or in combination with the prior art of record fails to teach or render obvious determining a received signal quality level; and determining if the received signal quality level has changed, and in response thereto adapt the set .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.